UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                              _______________

                                No. 95-20068

                            (Summary Calendar)
                              _______________


                  CHARLES F. PIZZITOLA, JR.,

                                          Plaintiff-Appellant,

                  versus

                  RONALD V. CALDARERA d/b/a
                  Toby's Liquor,
                  NATIONAL INSURANCE SERVICES, INC.,
                  As administrator of the Toby's
                  Liquor Employee Benefit Plan, and
                  PAN AMERICAN LIFE INSURANCE COMPANY,

                                          Defendants-Appellees.


           _______________________________________________

             Appeal from the United States District Court
                  For the Southern District of Texas
                            (CA-H-93-3813)
           _______________________________________________
                          (October 20, 1995)

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Plaintiff Charles F. Pizzitola, Jr. appeals from the district

court's adverse rulings on his ERISA claims, brought under 29

U.S.C. § 1140 for intentional interference with his attainment of

group medical plan benefits, and under 29 U.S.C. 1132(a)(1)(B) to



     *
            Local Rule 47.5.1 provides: "The publication of opinions that have
no precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that Rule, the Court has determined that this
opinion should not be published.
recover benefits due to him under the plan.               We affirm.

                                          I

     For several years, Pizzitola had been an employee of Toby's

Liquor, a retail and wholesale liquor store in Houston, Texas,

owned by Ronald Caldarera.         Pizzitola delivered cases of liquor,

beer and    soft   drinks,      stocked       the   warehouse    and    cooler,   and

generally assisted customers.             As an employee, Pizzitola was a

beneficiary of the store's group medical plan governed by the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001,

et seq. ("ERISA").

     The group medical plan was underwritten by Pan American Life

Insurance Company ("PALIC"), and was administered by National

Insurance Services, Inc. ("NIS"), a wholly-owned subsidiary of

PALIC. Pizzitola had a $500 deductible under the plan.                    As sponsor

of the plan, Caldarera was responsible for paying the premiums and

would deduct a certain percentage of the cost from Pizzitola's

paychecks each month.

     In late April of 1993, Pizzitola reported to Caldarera that he

had injured his lower back while making a delivery.                    On the advice

of his doctor, Pizzitola did not return to work the entire next

week.     At the end of that week, Pizzitola received a paycheck,

which had the usual deduction for insurance under the plan.                   On May

10, ten days later, Pizzitola returned to Toby's Liquor to pick up

another paycheck even though he had been absent from work a second

week.     Caldarera refused to give him another paycheck, and a

dispute    arose   in   which    Pizzitola's         continued    employment      was


                                      -2-
conditioned on his obtaining a doctor's release.               Pizzitola left

the store and never returned to work.

      About two weeks later, Caldarera telephoned his insurance

broker for advice on how to cancel Pizzitola's medical coverage.

As instructed, Caldarera wrote "C.F. Pizzitola 5-1-93 No Longer

Works Here" on the back of his June statement from NIS.               When NIS

received this statement, it retroactively terminated Pizzitola's

coverage under the plan, effective May 2, 1993.                  On July 19,

Pizzitola underwent surgery at Rosewood Hospital, and in August he

submitted a claim for reimbursement of medical expenses to NIS.

After Walter Zimmerman, vice president of claims for NIS, reviewed

the file, NIS denied Pizzitola' claim, concluding that he was no

longer eligible for coverage under the group medical plan.

      Pizzitola filed suit alleging, inter alia, that Caldarera had

intentionally interfered with his attainment of plan benefits, in

violation of 29 U.S.C. § 1140, and seeking review under 29 U.S.C.

§ 1132(a)(1)(B) of NIS's determination that Pizzitola was not

entitled to benefits under the plan.1         At the end of the trial, the

district court submitted the ERISA questions to the jury for

advisory purposes.      The jury returned a verdict against Pizzitola

on all questions submitted.2        The district court then entered its

      1
             This suit was originally filed in Texas state court, from where NIS
had it removed to federal court. Pizzitola subsequently amended his complaint
to include PALIC as a defendant. The district court entered a Memorandum and
Order or Dismissal, denying Pizzitola and Caldarera's motions for partial summary
judgment, and granting NIS and PALIC's motions for summary judgment in part,
leaving intact Pizzitola's claims under §§ 1132 and 1140.
     2
            The jury also returned an unfavorable verdict on Pizzitola's common
law negligence claim against Caldarera. The plaintiff does not appeal from this
verdict.

                                      -3-
findings of fact and conclusions of law, and its Final Judgment

that Pizzitola take nothing on his claims against all defendants.

                                 II

     Pizzitola contends that, because the evidence to the contrary

is overwhelming, the district court erred in concluding that

Caldarera did not violate 29 U.S.C. § 1140.   Section 1140 makes it

"unlawful for any person to discharge, fine, suspend, expel,

discipline, or discriminate against a participant or beneficiary

. . . for the purpose of interfering with the attainment of any

right to which such participant may become entitled to under the

plan . . . ."   29 U.S.C. § 1140 (emphasis added).   Perdue v. Burger

King Corp., 7 F.3d 1251, 1255 (5th Cir. 1993).   At trial, Pizzitola

was required to prove that his employer acted with the specific

intent to interfere with the attainment of some right to which he

had become entitled under the plan.    Id.; McGann v. H. & H. Music

Co., 946 F.2d 401, 404 (5th Cir. 1991), cert. denied, ___U.S.___,

113 S. Ct. 482, 121 L. Ed. 2d 387 (1992).

     We review the district court's factual findings to ensure they

are not clearly erroneous, and we will affirm them if they are

supported by the record.   FED. R. CIV. P. 52(a); Villar v. Crowley

Maritime Corp., 990 F.2d 1489, 1497 (5th Cir. 1993), cert. denied,

___U.S.___, 114 S. Ct. 690, 126 L. Ed. 2d 658 (1994).        "If the

district court's account of the evidence is plausible in light of

the record viewed in its entirety, the court of appeals may not

reverse it even though convinced that had it been sitting as the

trier of fact, it would have weighed the evidence differently.


                                 -4-
Where there are two permissible views of the evidence, the fact

finder's     choice     between     them     cannot    be    clearly     erroneous."

Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574, 105 S.

Ct. 1504, 1511, 84 L. Ed. 2d 518 (1985).

          There was evidence presented at trial that Pizzitola stopped

working because of his back injury, and that Caldarera would not

allow him to continue making deliveries unless he obtained a

doctor's release.       Pizzitola's education, training, and experience

were not shown to have suited him for work other than manual labor.

The evidence also supports the finding that Caldarera treated

Pizzitola as a terminated employee from at least May 10, 1993

onward, when he refused to pay Pizzitola an additional week's

salary     for    the   second     week     he   had   not    reported     to     work.

Accordingly, we find that the district court was not clearly

erroneous to conclude that Caldarera terminated the employment of

Pizzitola because of Pizzitola's inability or refusal to continue

working for him, and that Caldarera therefore did not have the

requisite intent under section 1140 to interfere with Pizzitola's

ERISA rights.

      On appeal, Pizzitola argues that the evidence demonstrated

Caldarera's "callous disregard for plaintiff's rights and well-

being."      For instance, he correctly points out that Caldarera

"could     have    continued      plaintiff's      insurance"     by     paying    the

premiums, even if he had stopped paying Pizzitola's salary.3                        As

      3
            The policy provided that the plan sponsor could continue insurance
for a period of three months on an employee who ceases active work because of a
disability. The district court found that Pizzitola ceased active work with

                                           -5-
Pizzitola was aware, however, a participant ceased to be eligible

for coverage when he was no longer performing his normal duties on

a full-time basis for at least thirty hours a week.                   In other

words, Caldarera had the right to terminate Pizzitola's insurance

coverage, and his decision to decline the option of continuing the

coverage does not establish that he discharged Pizzitola with an

intent to interfere with his ERISA rights.

     Pizzitola also argues that the "Application and Subscription

Agreement" filled out by Toby's Liquor imposed a duty on the

"Applicant-Sponsor" to "notify all employees of any termination or

rescission of coverage which affects them."          Pizzitola claims that

Caldarera's failure to notify him that his insurance was cancelled

deprived him of his right to convert his coverage within thirty-one

days after the insurance ended.       Pizzitola knew by at least May 10,

however, that his employment had been terminated and that he was

therefore no longer eligible for coverage.          Even if we assume that

the policy application imposed a legal duty on Caldarera to notify

Pizzitola that his coverage had been terminated, we do not believe

that Caldarera's failure to do so on or after June 9 establishes

that he discriminated against or terminated Pizzitola on May 10

with the specific intent to interfere with his attainment of any

ERISA benefits due under plan.        In sum, we hold that the district

court was not clearly erroneous in finding that Caldarera did not

violate 29 U.S.C. § 1140.

                                     III


Caldarera because of a disability within the meaning of the policy.

                                     -6-
      Pizzitola also contends that the district court erred by

concluding that NIS did not abuse its discretion in denying his

claim for benefits.            We have held that a district court properly

reviews a plan administrator's factual determinations for abuse of

discretion.       Pierre v. Connecticut Gen. Life Ins. Co., 932 F.2d
1552, 1562 (5th Cir.), cert. denied, 502 U.S. 973, 112 S. Ct. 453,

116   L.    Ed.   2d     470   (1991).   In    evaluating   whether   the    plan

administrator abused in his discretion, the court may consider only

the evidence that was available to the plan administrator at the

time he made the factual determinations. Southern Farm Bureau Life

Ins. Co. v. Moore, 993 F.2d 98, 103 (5th Cir. 1993).              Because the

district court's determination is a mixed question of law and fact,

"we review de novo the district court's holding on the question of

whether the plan administrator abused its discretion or properly

denied a claim for benefits.              However, we will set aside the

district court's factual findings underlying its review of the plan

administrator's determination only if clearly erroneous." Sweatman

v. Commercial Union Ins. Co., 39 F.3d 594, 600-01 (5th Cir. 1994).

      Pizzitola claims that "a prudent and impartial" administrator

would      have   made    further   investigation    if   presented   with   the

information available to Zimmerman, the vice president for claims

at NIS.     "In applying the abuse of discretion standard, we analyze

whether the plan administrator acted arbitrarily or capriciously."

Salley v. E.I. DuPont de Nemours & Co., 966 F.2d 1011, 1014 (5th

Cir. 1992).        As a fiduciary, NIS must provide a "full and fair

review" of claim denials.           29 U.S.C. §     1133(2); Pierre, 932 F.2d


                                         -7-
at 1557.

          The record in this case supports a finding that Zimmerman

provided a full and fair review of Pizzitola's claim for benefits

and did not abuse his discretion in determining that the claim

should be denied.        At the time of his investigation, Zimmerman had

before him the following information: that NIS had been informed

that Pizzitola's employment by Toby's Liquor had ended on May 1;

that NIS had thereupon ended his medical coverage; that NIS had

refunded to Caldarera the May and June premiums attributable to

Pizzitola; that no request had been received from Caldarera to

continue coverage on Pizzitola as a disabled employee; and that no

claims on the policy had been received from Pizzitola that exceeded

the $500 deductible when Pizzitola's employment ended, or by June

9, 1993, when NIS received Caldarera's notice.                   Zimmerman also

spoke to the insurance broker who had advised Caldarera on how to

terminate Pizzitola's insurance coverage.

          Because Pizzitola alleged that he was injured in the scope of

his employment, Zimmerman also considered whether the "extended

benefits for disability" section of the plan might cover his claim.

Under the plan, an employee's coverage was extended for forty-five

days if he was "disabled" at the time his insurance ended.                Even if

Pizzitola was disabled at the time his insurance ended on May 1,

his coverage would only have been extended to June 15.                As of June

15, Pizzitola had incurred less than the $500 deductible.4


      4
               Pizzitola did not incur more than $500 in medical expenses until July
19.

                                        -8-
      Pizzitola also asserts that coverage was extended by Caldarera

having paid the May and June premiums covering his insurance.

Zimmerman     did    not   abuse   his    discretion   in   determining     that

Caldarera had not intended to continue coverage by paying the

premiums.     NIS was not given notice that Toby's Liquor wanted to

continue Pizzitola's coverage.           To the contrary, NIS had received

Caldarera's notice on the back of the June statement indicating

that Pizzitola's coverage should be terminated as of May 1.                 When

the premiums were refunded, Caldarera had not attempted to retender

them.     Having reviewed the record, we agree with the district

court's determination that the plan administrator in this case did

not   abuse    his    discretion    in     denying   Pizzitola's    claim    for

benefits.5

                                         IV

      Pizzitola also contends that the district court erred in

denying him reasonable attorney's fees and costs.              The court had

discretion under 29 U.S.C. § 1132(g)(1)6 to award attorney's fees,

and we review its decision for abuse of discretion.                Izzarelli v.

Rexene Products Co., 24 F.3d 1506, 1525 (5th Cir. 1994).

      The district court's denial of attorney's fees was based on an


      5
            Pizzitola also claims that defendants had a duty under The
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") to keep him
informed of his rights. Because this claim is raised for the first time on
appeal, we decline to review this argument. Reich v. Lancaster, 55 F.3d 1034,
1055-56 (5th Cir. 1995); EEOC v. Clear Lake Dodge, 60 F.3d 265, 1151 n.4 (5th
Cir. 1994) ("[T]his circuit has a long-standing rule that it will not consider
for the first time on appeal an argument not made to the district court.").
      6
            Section 1132(g)(1) provides that "the court in its discretion may
allow a reasonable attorney's fee and costs of action to either party." 29
U.S.C. § 1132(g)(1).

                                         -9-
evaluation of the five-factor test set out in Iron Workers Local

No. 272 v. Bowen, 624 F.2d 1255, 1266 (5th Cir. 1980).7              Responding

to the fourth factor, the court found that the issues litigated in

this   case    did    not   have    broad   applicability     to   other   ERISA

participants, and there was thus no policy reason for awarding

attorney's fees. The court also concluded that the relative merits

of the parties' positions weighed in favor of the defendants.                 We

do not believe these findings to be clearly erroneous.               See Ramsey

v. Colonial Life Ins. Co. of America, 12 F.3d 472, 480 (5th Cir.

1994) (affirming a denial of attorney's fees for the prevailing

plaintiff where there was little deterrent effect and the suit had

no applicability to other ERISA applicants).                  In light of the

record and our holding with regard to Pizzitola's substantive

claims,   we   find    that   the    district   court   did    not   abuse   its

discretion by denying attorney's fees.

                                        V

       The judgment of the district court is AFFIRMED.




      7
            The court in Bowen recommended that a district court consider the
following five factors:

            (1) the degree of the opposing parties' culpability or bad faith;
            (2) the ability of the opposing parties to satisfy an award of
            attorneys' fees; (3) whether an award of attorneys' fees against the
            opposing parties would deter other persons acting under similar
            circumstances; (4) whether the parties requesting attorneys' fees
            sought to benefit all participants and beneficiaries of an ERISA
            plan or to resolve a significant legal question regarding ERISA
            itself; (5) the relative merits of the parties' positions.
624 F.2d at 1266 (footnote omitted).

                                       -10-